DETAILED ACTION
Request for reconsideration of the application filed on 01/19/2022, is acknowledged.  No amendment was made to the claims.  Claims 1-4, 6-14, 16 and 18-23 are pending in the application and are considered on merits.
In response to reconsideration, the examiner cites a reference to support that TiO2 surface is intrinsically hydrophilic, and therefore, maintains the rejections over prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4-5, 8-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano et al. (Nature Protocols, 2010, IDS) (Palmisano) in view of Ley et al. (ThermoFisher Scientific, 2017) (Ley), and evidenced by Huang et al. (BioMed Research International, 2017)(Huang).
Regarding claim 1, Palmisano teaches a method of separating glycopeptides, comprising: 
contacting a sample comprising glycopeptides to a hydrophilic enrichment substrate (intrinsically hydrophilic TiO2) under conditions that permit the glycopeptides to bind to the hydrophilic enrichment substrate (Fig. 1, page 1978, enrichment); 
washing the hydrophilic enrichment substrate to remove non-glycopeptide contaminants from the hydrophilic enrichment substrate (page 1979); 
eluting the glycopeptides from the hydrophilic enrichment substrate to create an enriched glycopeptide sample (page 1979); 
applying the enriched glycopeptide sample to a separation column; and eluting the glycopeptides from the separation column (HILIC), thereby separating glycopeptides in the sample (Fig. 1, page 1979).
2 surface is intrinsically hydrophilic as evidenced by Huang (abstract, page 1, par 2). Palmisano teaches using TiO2 to enrich glycopeptide (Fig. 1, page 1978, enrichment). Thus, Palmisano teaches contacting a sample comprising glycopeptides to a hydrophilic enrichment substrate (intrinsically hydrophilic TiO2) under conditions that permit the glycopeptides to bind to the hydrophilic enrichment substrate.
Palmisano does not teach that the elution solution is an ammonium formate and acetonitrile (ACN) in water solution. The underlying objective technical problem can be seen as providing alternative elution solution. Ley teaches ammonium formate and acetonitrile (ACN) in water solution as elution solution for elute glycopeptide from hydrophilic substrate (HILIC) (Table 1, page 3). It would have been obvious to one of ordinary skill in the art to select ammonium formate and acetonitrile (ACN) in water solution as elution solution for elute glycopeptide from hydrophilic substrate, because the selection is based on its suitability for the intended use.
Regarding claim 2, Palmisano teaches that wherein the hydrophilic enrichment substrate comprises a solid phase extraction (SPE) chromatography substrate (page 1978).
Regarding claim 4, it would have been obvious to one of ordinary skill in the art to optimize the concentration of ammonium formate and CAN by routine experimentation.
Regarding claim 8, Palmisano teaches that wherein the separation column comprises a hydrophilic interaction (HILIC) column (Fig. 1, page 1976).
Regarding claim 9, Palmisano teaches that wherein eluting the glycopeptides from the separation column further comprises separating the glycopeptides into one or more fractions (Fig. 1, page 1976).
Regarding claim 10, Palmisano teaches that wherein separating the glycopeptides into one or more fractions comprises applying a mobile phase gradient to the separation column (solvent A and B) (Fig. 1, page 1976, page 1979).
Regarding claim 11, Ley teaches that wherein the mobile phase gradient comprises about 10 mM ammonium formate, pH 4.5 to about 90% ACN with 10 mM ammonium formate, pH 4.5.
Regarding claim 12, Palmisano teaches that wherein the mobile phase gradient comprises TFA in H2O or TFA in ACN (page 1976). It would have been obvious to one 
Regarding claim 13, Palmisano teaches that the method further comprising identifying the glycopeptides present in one or more of the fractions (Fig. 1, page 1980).
Regarding claim 14, Palmisano teaches that the method further comprising identifying a glycan associated with the glycopeptides present in one or more of the fractions (Fig. 1, page 1980).
Regarding claim 16, Ley teaches that wherein the glycopeptides are obtained from a monoclonal antibody (page 8, par 5).
Regarding claim 18, Ley teaches that the method further comprising digesting the monoclonal antibody with a protease (page 8, par 5).
Regarding claim 19, Ley teaches that wherein the protease comprises trypsin (page 8, par 5).
Regarding claim 20, Palmisano teaches that the method further comprising performing mass spectrometric analysis on the eluted glycopeptides (Fig. 1, page 1980).
Regarding claim 21, Palmisano teaches that the method further comprising glycosylation profiling at a glycopeptide level of the eluted glycopeptides (page 1980).
Regarding claim 23, Palmisano teaches that the method further comprising diluting the sample comprising glycopeptides in an ACN in water solution prior to contact with the hydrophilic enrichment substrate (adjust the 100-μl peptide solution to 1 ml using TiO2 loading buffer) (page 1978).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano in view of Ley as applied to claim 1-2, 4-5, 8-21 and 23 above, and further in view of Jandera (Analytica Chimica Acta, 2011).
Regarding claim 3, Palmisano does not specifically teach that wherein the hydrophilic enrichment substrate comprises a silica-based aminopropyl sorbent material. However, Jandera teaches that the hydrophilic sobent substrate can be a silica-based aminopropyl sorbent material (page 4, par 7). It would have been obvious to one of ordinary skill in the art to select a silica-based aminopropyl sorbent material as .
Claim 6-7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano in view of Ley as applied to claim 1-2, 4-5, 8-21 and 23 above, and further in view of Zacharias et al. (Journal of Proteome Research, 2016) (Zacharias).
Regarding claim 6-7, Palmisano teaches that wherein the hydrophilic enrichment substrate is washed with a TFA and ACN wash solution (washing buffer 1) to remove non-glycopeptide contaminants (page 1976, page 1979). Zacharia teaches hydrophilic enrichment substrate is washed with solution comprising 0.1% formic acid and 90% ACN (page 3626, par 1). It would have been obvious to one of ordinary skill in the art to optimize the concentration of formic acid by routine experimentation.
Regarding claim 22, Zacharia teaches that the method further comprising prewashing the hydrophilic enrichment substrate with an acetonitrile (ACN) in water solution (page 3626, par 1).

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that “In contrast to the claimed invention as recited in the pending claims, Palmisano describes a method of using affinity chromatography to enrich sialylated peptides, specifically taking advantage of the affinity of titanium dioxide (TiO2) for negatively charged molecules (see Palmisano at 1975). Palmisano does not teach or suggest a method of using a hydrophilic enrichment substrate to enrich glycopeptides, as recited in the pending claims.” (remark, page 6).
This argument is not persuasive. TiO2 surface is intrinsically hydrophilic as evidenced by Huang (abstract, page 1, par 2). Palmisano teaches using TiO2 to enrich glycopeptide (Fig. 1, page 1978, enrichment). Thus, Palmisano teaches contacting a sample comprising glycopeptides to a hydrophilic enrichment substrate (intrinsically hydrophilic TiO2) under conditions that permit the glycopeptides to bind to the hydrophilic enrichment substrate.

Applicant argues that “In fact, Palmisano teaches against the use of hydrophilic enrichment prior to separation and teaches against the enrichment of glycopeptides generally: the use of TiO2 in Palmisano is presented as an alternative to the undesirable use of hydrophilic enrichment, which Palmisano describes as having a “lack of specificity toward any specific subset of glycostructures” (see Palmisano, paragraph spanning pages 1974-1975). For this reason, Palmisano teaches that instead of using hydrophilic enrichment, TiO2 chromatography should be used, in order to enrich only the sialylated subset of glycopeptides and discard the majority of glycopeptides.” (remark, page 6).
Examiner respectfully disagrees. Palmisano does not teach against the use of hydrophilic enrichment prior to separation and teaches against the enrichment of glycopeptides generally. The use of TiO2 in Palmisano is not presented as an alternative to the undesirable use of hydrophilic enrichment, which Palmisano describes as having a “lack of specificity toward any specific subset of glycostructures” (see Palmisano, paragraph spanning pages 1974-1975). Instead, Palmisano teaches the use of hydrophilic (TiO2) enrichment prior to HILIC chromatography separation, in order to enrich specific glycopeptides (page 1975, par 2). A species will anticipate a claim to a genus (MPEP 2131.02)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797